Appeal Dismissed and Memorandum Opinion filed August 18, 2020.




                                     In The

                       Fourteenth Court of Appeals

                              NO. 14-20-00073-CV

                         MARTEL BLACK, Appellant

                                        V.

             LANDMARK INDUSTRIES HOLDINGS LTD., Appellee

                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-86683

                         MEMORANDUM OPINION

      This appeal is from a judgment signed December 11, 2019. The clerk’s
record was filed March 20, 2020. The reporter’s record was filed April 30, 2020.
Appellant’s brief was due June 1, 2020. On June 11, 2020, appellant was notified
that in accordance with the court’s en banc order of May 19, 2020, the time to file
appellant’s brief was extended to June 30, 2020. No brief or motion to extend time
was filed.
      On July 21, 2017, this court issued an order stating that unless appellant filed
a brief on or before July 30, 2020, a date thirty days after appellant’s brief was due,
the court would dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

      Appellant filed no brief or other response. Accordingly, the appeal is
dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Frost and Justices Wise and Bourliot.




                                          2